Appellee rented the second floor rear apartment at 811 North Charles Street, Baltimore, furnished, from the appellants, on March 7, 1945. In this apartment was a small dressing room which had a window in it leading to a light and air shaft which extended up to the third floor and down to the ceiling of the first floor. The bottom of the shaft was a three pane window in the ceiling which could be opened by means of a pulley by the occupant of the first floor apartment. In this shaft, on the outside of each of the windows leading to it from the third floor and from the second floor, were small soiled clothes hampers. The appellee received certain household articles under her lease, among them a long-handled brush and some other things which she did not remember, which she found were outside of the window and down in the shaft. There is no evidence as to how they got there, nor that they were usually kept there, and she removed them and put them in the kitchen with her other household utensils. She used the hamper for her soiled clothes from time to time. On July 6th, after appellee had been in the apartment for four months, *Page 260 
two girls who occupied the apartment above her, came to her apartment and said they had dropped some articles of laundry down in the shaft and asked if they could get them. The three of them went into the dressing room and looked down and saw the articles. The appellee was cleaning up her apartment and was not dressed, while the other parties had on good clothes. So appellee volunteered to get down into the shaft. She sat on the window sill, which was three feet three inches above the floor, and turned her feet around and let herself down in the shaft, picked up an article on the right-hand side of the hamper and handed it to one of her visitors. She was then told there was another article on the left. She moved her feet to get to the left side and the bottom of the shaft went through and she landed on the floor of the first floor apartment and suffered injuries for which she sued the appellants. The bottom of the shaft had not been cleaned and, according to appellee's testimony, when she had looked down it at other times it appeared to be solid floor. One of the visitors warned the appellee not to get into the shaft, that there might be glass there. Appellee said that she assumed that the warning was concerned with some pieces of glass and not that there was a glass bottom to the shaft.
On these facts the majority of the Court hold that there was sufficient evidence of negligence on the part of appellants to take the case to the jury and that reasonable men could differ as to whether the appellee was guilty of contributory negligence, and, therefore, this question was also properly left to the jury. I am unable to concur in these conclusions.
In my opinion it is carrying the duty of a landlord, who rents furnished apartments, very far to say that he is responsible either for not providing a solid floor for an air shaft or for not notifying his tenants that the bottom of the air shaft was made of glass and would not bear the weight of a person. Tenants are not supposed to climb through windows and walk around in the bottom of air shafts. The window was obviously not for the *Page 261 
purpose of ingress, but was there for ventilation. The fact that it was a window and not a door should show any one that it was not intended as an entrance. Nor am I impressed with the suggestion that since clothes hampers were fastened to the outside of these windows and in the shaft, it would be inevitable that sooner or later some articles would be dropped. There are other ways of retrieving such articles than that adopted by the appellee. The janitor or the owner could have been called. The bottom of the shaft could have been opened by the pulley provided for that purpose. The bottom of an air shaft is not intended as a footway. The duty of a landlord is to keep safe all parts of the rented premises for the ordinary and proper use of the tenants. But it seems to me it is an unwarranted extension of this duty to require him to keep the bottom of an air shaft in condition for tenants to walk upon at will. And if they do, an ordinary mind would conclude that their own negligence contributed to the happening of any accident which might result.
I think the judgment should be reversed without a new trial.